By the Court,
Lewis, C. J.
No judgment appears to have been rendered by the Court below in this action. The record shows that the demurrer to the complaint was sustained, but whether judgment was rendered against the plaintiff, or whether he was allowed to amend his pleading does not appear.
The statute does not authorize an appeal from the action of the Court simply sustaining a demurrer. There must in such case be a final judgment before an appeal can be taken. (Practice Act, Sec. 285. Moulton v. Ellmaker, 30 Cal. 527.)
Appeal dismissed.